Citation Nr: 1708833	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-36 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a joint disability, including as due to undiagnosed illness.

2. Entitlement to service connection for a cardiovascular disorder other than hypertension, including as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from August 1972 to August 1974 and from January 1991 to May 1991, including in Southwest Asia during the Persian Gulf War.  He also had service in the Army Reserve.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2008 rating decision of the VA Regional Office (RO) in Atlanta, Georgia, with jurisdiction then forwarded to the Regional Office located in Montgomery, Alabama.    

The Board had remanded this case for additional development in April 2014 and again in April 2016.   

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required.  The Board regrets the delay involved.  A new VA joints examination and an addendum opinion for a cardiovascular disorder other than hypertension are needed.  

Regarding claim for service connection for joint disability, the Veteran had an examination in 2014, and an October 2016 addendum opinion was obtained stating there was no linkage between the Veteran's shoulder, knee and wrist degenerative joint disease (DJD) and his active duty service.  The examiner had accounted for a Service Treatment Record (STR) (ostensibly dated "from February 1984"), finding "minor arthritis" at the wrists and knees.  That however, is not comprehensive.  The arthritis finding actually is from a February 1991 entrance examination when recalled to active duty in support of Operation Desert Storm.  When examined for separation three months later, April 1991, the Veteran had "painful joints."  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  Reonal v. Brown, 5 Vet. App. 458 (1993).

It is necessary to revisit causation of the Veteran's joint disability in view of correct facts, including if there was a pre-existing disorder aggravated during active duty service in 1991.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  

There is further clarification also needed on the claim for service connection for cardiovascular disorder, other than hypertension.  The October 2016 VA examination for cardiovascular disability overlooked a medical history of coronary artery disease with ischemic heart disease, and a long-term history of intermittent documented heart palpitations since service discharge.  An addendum opinion is therefore needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain any of the Veteran's most recent VA outpatient treatment records that have not already been associated with his claims file.

2. Schedule the Veteran for VA examination with an appropriate clinician.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination, as well as a complete copy of this Remand.  

The examiner should initially request from the Veteran clarification as to the exact joint disability(ies) or dysfunction(s) for which he is claiming entitlement to service connection.  

Then the examiner should provide diagnoses of all present orthopedic/joint disorders the Veteran manifests (focused on the joint groups that were identified).  In the process, the examiner should indicate whether any one particular joint disability exists, but cannot be categorized under a known clinical diagnosis.  The reason for this request is that a nonspecific joint disability, without an underlying known clinical diagnosis, would be within the provisions of the VA undiagnosed illness statute for Veterans who served in the Persian Gulf.    

Then provide opinions as to the following:  

i. With regard to each diagnosed orthopedic disability, indicate whether this disorder clearly and unmistakably pre-existed military service, specifically the Veteran's second period of active duty service in the Persian Gulf in 1991.  

ii. If an orthopedic disability clearly and unmistakably pre-existed service, then further indicate whether 
it was clearly and unmistakably not aggravated 
in service.  

iii. If however, orthopedic disability did not pre-exist service, the examiner must opine whether these conditions were at least as likely as not (50 percent or greater probability) incurred in military service, or; if arthritis is diagnosed, to a compensable level within one-year of service discharge.  

A fully reasoned opinion rationale is requested for purpose of addressing the above inquiries.  If the examiner is unable to provide a definitive opinion, then he or she should indicate this and explain the basis for the determination.

3. Provide the Veteran's claims file to an appropriate clinician so an addendum opinion may be obtained for his cardiovascular disorder other than hypertension.  A new examination is only needed if deemed necessary by the clinician.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination, as well as a complete copy of this Remand.  

The examiner should initially confirm all present cardiovascular disorders (besides hypertension) that 
the Veteran presently manifests.  In particular, attempt to determine what if any medical condition there is underlying the history during and then intermittently since service of heart palpitations.  

Then provide an opinion as to whether the conditions diagnosed at least as likely as not (50 percent or greater probability) were incurred during military service, based on review of documented treatment history and the Veteran's own reported medical history.  The examiner's attention is called to the conclusions of the prior examiner (see October 2016 addendum opinion), but is notified that this earlier examination proceeded on incomplete cardiovascular medical history (excluding history of ischemic heart disease, and post-service documentation of heart palpitations).

The examiner should include in the examination report an explanation for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

